Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a captured image acquisition unit, a correction unit, an image display controlling unit, a partial image storage unit, a data transfer controlling unit, an imaging apparatus in claim 1-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (2017/0301137) hereinafter, Luo in view of Niemela et al (20190037200) hereinafter, Niemela.

In regards to claim 1, Luo teaches an image processing apparatus comprising (abstract): 
	a captured image acquisition unit configured to acquire data of a captured image (fig. 4 (41));

    PNG
    media_image1.png
    315
    471
    media_image1.png
    Greyscale
  
	a correction unit configured (fig. 4 (42)) to refer and

    PNG
    media_image2.png
    389
    443
    media_image2.png
    Greyscale
 
	an image display controlling unit (fig. 4 (43)) configured to cause the corrected image to be displayed on a display panel.(fig. 1 (S15)).

	However, Niemela teaches to a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image (fig. 3 (vectors fig. 4a and 4b)) (fig. 1c 202a and 202b)) (fig. 1a (102 and 104)) [125-130]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Lou to further include a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image as taught by Niemela in order to provide a more realistic image [0005].


In regards to claim 11, Lou teaches a head-mounted display comprising (abstract): 

	 a correction unit configured (fig. 4 (42)) [0024-0039] 
	an image display controlling unit configured to cause the corrected image to be displayed on a display panel;(fig. 3 (33))   
	an imaging apparatus configured to supply a captured image to the captured image acquisition unit (;(fig. 3 imaging forming)) 
	 and the display panel (fig. 4 (43)).
	Lou fails to teach to refer to a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image.
	However, a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image or calculate the displacement vectors to correct the captured image. (fig. 3 (vectors fig. 4a and 4b)) (fig. 1c 202a and 202b)) (fig. 1a (102 and 104)) [125-130].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Lou to further include a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used 

In regards to claim 14, Lou teaches an image displaying method executed by an image processing apparatus (abstract), 
	comprising: acquiring data of a captured image (fig. 4 (41));  
	reading out from a memory a [0030];  and 
	causing the corrected image to be displayed on a display panel (fig. 4 (43)).
	Lou fails displacement vector map representing, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image and referring to the displacement vector map, or calculating the displacement vectors to correct the captured image. 
	However, Lou teaches displacement vector map representing, on an image plane, displacement vectors each representative of a displacement amount and a displacement direction of a pixel used when the captured image is to be corrected to a display image and referring to the displacement vector map, or calculating the displacement vectors to correct the captured image (fig. 3 (vectors fig. 4a and 4b)) (fig. 1c 202a and 202b)) (fig. 1a (102 and 104)) [125-130].
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Lou to further include a displacement vector map, which is stored in a storage unit and represents, on an image plane, displacement vectors each 
In regards to claim 6, Lou in view of Niemela teaches the image processing apparatus according to claim 1, wherein the correction unit determines pixel values and sequentially supplies data of the corrected image to the image display controlling unit. (fig. 1 S11 sequentially to S15) Lou

Claims 2-3, 7-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (2017/0301137) hereinafter, Luo in view of Niemela et al (20190037200) hereinafter, Niemela further in view of Sasaki (10,721,456) hereinafter, Sasaki (Examiner is using the publication data WO2017212720 12/14/2017). 

 
In regards to claim 2, Luo and Niemela fail to teach the image processing apparatus according to claim 1, wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first distortion by a lens of an imaging apparatus, a displacement vector used to add second distortion to be provided to a display image to be appreciated through an eyepiece, and the correction unit corrects a captured image having the first distortion to an image having the second distortion. 
		However, Sasaki teaches wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first 
		It would have been obvious to one of ordinary skill in the art to modify the teachings of Lou and Niemela in order to wherein the displacement vectors include a displacement vector obtained by adding, to a displacement vector used to eliminate first distortion by a lens of an imaging apparatus, a displacement vector used to add second distortion to be provided to a display image to be appreciated through an eyepiece, and the correction unit corrects a captured image having the first distortion to an image having the second distortion as taught by Saksaki in order to accurately represent a displaced pixel (col. 60, lines 10-27). 

In regards to claim 3, see rational of claim 2,  Lou and Niemela  in view of Saksaki teaches the image processing apparatus according to claim 1, wherein the displacement vectors include a displacement vector used to adjust a size of the captured image to a size of a screen of the display panel, and the correction unit corrects the size of the captured image to the screen size of the display panel.(fig. 76 screen) Saksaki 
In regards to claim 7, see rational of claim 2,  Lou and Niemela  in view of Saksaki image processing apparatus according to claim 1, wherein the correction 
unit first determines a displacement destination of a pixel at each of discrete 

vector map and then determines a displacement destination of a pixel positioned 
intermediately between the pixels at the discrete positions by interpolating 
the pixels whose displacement destination has been determined (fig. 69 A, B and hole) Saksaki.
In regards to claim 8, see rational of claim 2, Lou and Niemela  in view of Saksaki image processing apparatus according to claim 1, further comprising: a partial image storage unit configured to store data of pixels generated by correction by the correction unit in an order in which the data are generated;  and a data transfer controlling unit configured to control such that, every time data of a predetermined number of pixels smaller than a total number of pixels of the captured image are stored into the partial image storage unit, the data are sent out. (col. 11, lines 6-22) Saksaki
In regards to claim 9, see rational of claim 2, Lou and Niemela  in view of Saksaki image processing apparatus according to claim 8, wherein the correction unit starts, at a point of time at which data of pixels in the number of rows used to determine pixel values for one row of the display image are acquired, generation of data of the row (fig. 77 rows and 468 and fig. 72 rows) Saksaki. 
In regards to claim 10, see rational of claim 2, Lou and Niemela in view of Saksaki image processing apparatus according to claim 1, wherein the correction unit further corrects the captured image on a basis of at least one of a distance between pupils of a user and a distance between the display panel and eyes of the user. (fig. 54/56 60a and 60b) and fig. 59 z_off) Saksaki
In regards to claim 12, see rational of claim 2, Lou and Niemela in view of Saksaki head-mounted display according to claim 11, wherein the image processing apparatus synthesizes an image for synthesis transmitted from an external apparatus with an image after correction by the correction unit. (fig. 1 (200)) Saksaki
In regards to claim 13, see rational of claim 2, Lou and Niemela in view of Saksaki head-mounted display according to claim 12, wherein the image processing apparatus analyses the captured image and transmits a result of the analysis to the external apparatus, and the image for synthesis is generated on a basis of the result. (fig. 1 (200)) (col. 6-8, lines 50-74). Saksaki

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GRANT SITTA/Primary Examiner, Art Unit 2694